Citation Nr: 0425100	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-24 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for heart disability.

2.  Entitlement to service connection for lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from April 1946 to 
September 1947.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).  

For the reasons indicated below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center in 
Washington, DC. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's determinations of the veteran's claims, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  

The veteran has contended, including at his video conference 
hearing before the Board in May 2004, that he incurred lung 
disability in service primarily due to his exposure to toxic 
smoke without protection as a fire fighter.  Although there 
is an April 2004 private medical opinion on file from A. K. 
Morse, M.D., accompanied by a waiver of RO review, in which 
Dr. Morse, who first treated the veteran in October 2001, 
concludes that the veteran's duty in service as a fire 
fighter combined with his smoking to affect his chronic 
obstructive pulmonary disease.  Dr. Morse noted that "[i]t 
is well documented that in individuals who have chronic 
obstructive pulmonary disease and have a second risk factor 
such as in this case, exposure to toxic fumes from fire 
fighting that the [chronic obstructive pulmonary disorder] 
can be exaggerated."  

The Board notes that while Dr. Morse talks about a well-
documented correlation between fire fighting and chronic 
obstructive pulmonary disease, there is no evidence that Dr. 
Morse reviewed the veteran's service medical records and 
there are no specific medical sources cited to support this 
opinion.  


Since there is no pertinent VA examination on file, the Board 
believes that VA respiratory and heart examinations with 
nexus opinions are warranted prior to Board adjudication of 
this case.   

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2003), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159 (2003).  Individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  See 38 C.F.R. 
§ 3.655 (2003).

Accordingly, this case is remanded for the following actions:

1.  The claims files must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The veteran should be asked to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him since 
service for lung or heart disabilities.  
After securing any appropriate consent 
from the veteran, VA should obtain any 
such treatment records that have not 
previously been associated with the 
veteran's VA claims folders.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform the veteran of this and 
request him to provide copies of the 
outstanding medical records.

3.  Dr. Morse should be contacted and 
requested to provide supporting 
evidence, including treatment records 
and citations to medical texts if 
appropriate, for the opinions expressed 
in the April 2004 statement.

4.  After the above, the veteran should 
be afforded a VA examination to determine 
the nature and etiology of any current 
lung disability.  The claims folders, 
including a copy of this Remand, must be 
made available to, and reviewed by, the 
examiner.  Any necessary tests or studies 
should be conducted, and all findings 
should be reported in detail.  Following 
a review of the service and postservice 
medical records, the examiner must 
describe any current lung disability 
found and comment on whether it is caused 
or aggravated by the veteran's military 
service, including the veteran's duties 
as a mechanic and/or fire fighter, taking 
into consideration the April 2004 opinion 
of Dr. Morse.  If such an opinion cannot 
be provided without resort to 
speculation, it must be noted in the 
examination report.  A complete rationale 
for all opinions should be provided.  The 
report prepared should be typed.  

5.  The veteran should also be afforded a 
VA examination to determine the nature 
and etiology of any current heart 
disability.  The claims folders, 
including a copy of this Remand, must be 
made available to, and reviewed by, the 
examiner.  Any necessary tests or studies 
should be conducted, and all findings 
should be reported in detail.  Following 
a review of the service and postservice 
medical records, the examiner must 
describe any current heart disability 
found and comment on whether it is caused 
or aggravated by the veteran's military 
service, including the veteran's duties 
as a mechanic and/or fire fighter.  The 
examiner should also include an opinion 
on whether any heart disability found is 
secondary to a lung disability.  If any 
requested opinion cannot be provided 
without resort to speculation, it must be 
noted in the examination report.  A 
complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.  

6.  The veteran is hereby notified that 
it is his responsibility to report for 
the above examinations and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for either of the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

7.  Thereafter, VA should readjudicate 
the veteran's claims for service 
connection for respiratory and heart 
disabilities, taking into consideration 
any and all evidence that has been added 
to the record since its last adjudicative 
action.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case and 
given an appropriate opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).



